Citation Nr: 0514493	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-12 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left knee injury with traumatic 
arthritis.

2.  Entitlement to a disability rating in excess of 20 
percent for varicose veins of the left leg.

3.  Entitlement to a disability rating in excess of 20 
percent for varicose veins of the right leg.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1960 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that assigned separate 
20 percent disability ratings to the veteran's service-
connected varicose veins of the left leg and to the service-
connected varicose veins of the right leg and also denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU); and on appeal of 
a March 2003 rating decision in which the RO denied the 
veteran's claim of entitlement to a disability rating in 
excess of 10 percent for residuals of a left knee injury with 
traumatic arthritis.  The veteran has perfected a timely 
appeal.

The Board remanded these claims for additional development in 
March 2004 and they have now been returned to the Board.

The issues of entitlement to a rating in excess of 10 percent 
for a left knee disability and a TDIU is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran currently does not have any varicose veins of 
the left leg.

3.  The veteran's varicose veins of the right leg are not 
manifested by edema, stasis pigmentation, eczema, or 
ulceration.

 
CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for varicose veins of the left leg have 
not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7120 (2004).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for varicose veins of the right leg have 
not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002).  VA has undertaken to tell 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2004).

The veteran and his representative have been fully advised of 
the evidence needed to substantiate entitlement to disability 
ratings in excess of 20 percent for varicose veins of the 
left leg, and in excess of 20 percent for varicose veins of 
the right leg.  They also have been informed of the evidence 
the veteran needed to provide and the evidence VA would 
obtain, as well as the need for him to submit any evidence in 
his possession.  Such notice was issued to the veteran in a 
November 2002 letter, the December 2002 and March 2003 rating 
decisions, the April 2003 statements of the case, the Board's 
May 2004 remand, a July 2004 letter, the November 2004 and 
February 2005 supplemental statements of the case, and a 
January 2005 letter.

The statement of the case discussed the criteria for higher 
ratings and how the current record failed to substantiate 
entitlement to such ratings.  This discussion served to 
inform the veteran of the evidence needed to substantiate the 
claims.

The November 2002, July 2004, and November 2004 letters all 
told the veteran what evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
letters invited him to send relevant evidence and thereby put 
him on notice to submit relevant evidence in his possession.  
38 C.F.R. § 3.159(b).  Thus, each of the four content 
requirements of a VCAA notice has been fully satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, at 119-20.  The Court went on to say, 
however, that "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision."  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.

The Court also recently held that prejudicial error occurs in 
the context of VCAA notice only when such error affects "the 
essential fairness of an adjudication" or "has the natural 
effect of producing prejudice."  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005), slip op. at 15, 22.  
Appellants must identify "with considerable specificity": 
(1) how the VCAA notice was defective; (2) what evidence the 
appellant would have provided or requested that VA obtain had 
VA fulfilled its notice obligations; and (3) how the lack of 
notice and evidence affected the essential fairness of the 
adjudication.  Mayfield, slip op. at 21.  

Failure to inform the appellant about who should provide what 
information and evidence, by itself, does not have the 
natural effect of producing prejudice because prejudice can 
arise from such an error only if the appellant failed to 
submit evidence because he was not advised to do so or if VA 
failed to obtain evidence that it should have obtained.  
Mayfield, slip op. at 23.  Failure to provide notice before 
the initial adverse decision by the AOJ also does not have 
the natural effect of producing prejudice.  Mayfield, slip 
op. at 24.  

Here, there is no indication that the post-adjudication VCAA 
notice provided to the veteran and his service representative 
constituted prejudicial error.  The veteran has not 
identified specifically how the notice was defective, what 
evidence he would have provided if otherwise notified about 
the VCAA, or how the lack of proper notice and evidence 
affected the essential fairness of this adjudication.  If he 
submitted additional evidence substantiating his claims, he 
would have received the same benefit as if he submitted the 
evidence prior to initial adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran, including his service medical records and post-
service VA and private treatment records.  There are no 
reported records that are not part of the claims folder.

During the pendency of this appeal, VA provided the veteran 
with examinations in order to determine the nature and 
severity of the service-connected residuals of a left knee 
injury with traumatic arthritis and varicose veins of the 
left and right legs.  Thus, the Board concludes that further 
examination is not required.  38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  
38 U.S.C.A. § 5103(A)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); and Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).


Increased Rating for Bilateral Varicose Veins

On private outpatient treatment in June 2001, the veteran 
complained of varicose veins in his legs, problems standing, 
and leg cramping due to varicose veins.  Physical examination 
revealed prominent varicosities that were tender to touch 
especially in the veteran's right thigh.  The assessment 
included prominent varicose veins causing tenderness and 
soreness with standing.  

On VA arteries examination in December 2002, the veteran 
complained of trouble walking.  The VA examiner stated that 
the claims file was not available for review.  Physical 
examination revealed that the veteran had undergone an 
operation on the left leg which had essentially eradicated 
the varicosities on the left.  However, the veteran stated 
that he still hurt in the areas where his varicose veins used 
to be on his left leg.  He also had multiple recurrences of 
varicosities on the right leg with large sacculated veins 
extending intermittently from the groin to the ankle and the 
long saphenous vein figuration.  His veins emptied easily.  
There was no evidence of complication.  The diagnosis was 
bilateral varicose veins with substantial recurrence on the 
right leg and with symptoms in both legs.

The veteran complained of aching in both legs due to varicose 
veins and prominent varicose veins of the right leg on VA 
veins examination in October 2004.  The VA examiner reviewed 
the claims file.  The veteran had a long history of varicose 
veins involving the medial aspects of both legs both above 
and below the knees in the area of the saphenous veins.  He 
reported vein stripping on the left side many years earlier.  
The varicose veins of the right leg ached particularly when 
standing for more than about 15-20 minutes or when walking 
more than 2 blocks.  

The veteran denied any sores, bleeding, discoloration or hard 
areas, or any edema of the legs.  Physical examination 
revealed no varicose veins on the medial aspect of the left 
leg.  There was no evidence of any varicosity on the left 
leg.  The right leg had varicosities extending from just 
right at the ankle along the medial aspect of the ankle and 
from the medial aspect of the calf across the knee joint up 
to the upper thigh.  The varicose veins of the right leg were 
from 4 to about 8 centimeters in width across the area of the 
varicosities and extended from the skin about a centimeter in 
some places.  They were non-tender.  There was no evidence of 
any induration or of any clots.  There was no skin 
discoloration.  There was no pedal edema or edema of the leg 
in the areas around the varicosities.  There was no skin 
breakdown.  The varicosities were exaggerated by standing and 
weight-bearing.  The assessment was varicose veins with 
residuals status-post stripping of the veins of the left leg.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally Payton  
v. Derwinski, 1 Vet. App. 282, 287 (1991); 38 C.F.R. § 4.1 
(2004).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's varicose veins of the left leg and the 
right leg are each evaluated as 20 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2004).  
An evaluation of 20 percent disabling is provided for 
varicose veins manifested by persistent edema, incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.

The next higher evaluation of 40 percent disabling is 
available for varicose veins manifested by persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Id.

An evaluation of 60 percent disabling is available for 
varicose veins manifested by persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Id.

Finally, the maximum evaluation of 100 percent disabling is 
available for varicose veins manifested by massive board-like 
edema with constant pain at rest attributed to the effects of 
varicose veins.  Id.

The Note following Diagnostic Code 7120 provides that these 
evaluations are for the involvement of a single extremity.  
If more than one extremity is involved, each extremity is to 
be evaluated separately and combined (under 38 C.F.R. § 
4.25), using the bilateral factor (38 C.F.R. § 4.26), if 
applicable.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2004).

The veteran's varicose veins of the left leg were surgically 
removed many years before he filed his most recent increased 
rating claim.  The more recent medical evidence shows that 
the veteran currently has no varicose veins on his left leg.  
The small scars seen on the veteran's left leg in October 
2004 also did not result in any edema, pigmentation, or 
eczema.  

Absent evidence that the veteran's service-connected varicose 
veins of the left leg are manifested by current symptoms, an 
evaluation in excess of 20 percent is not warranted.

The more recent evidence also shows that the veteran has 
varicose veins of the right leg.  In October 2004, physical 
examination revealed that, although the veteran's varicose 
veins of the right leg were exaggerated by standing and 
weight-bearing, they had not resulted in any skin 
discoloration, edema, or eczema.  There also was no evidence 
of skin induration or blood clots in the right leg.

Without objective evidence that the veteran's service-
connected varicose veins of the right leg are manifested by 
persistent edema, stasis pigmentation, eczema, or ulceration, 
an evaluation in excess of 20 percent is not warranted.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claims of entitlement to 
disability ratings in excess of 10 percent for residuals of a 
left knee injury with traumatic arthritis, in excess of 20 
percent for varicose veins of the left leg, and in excess of 
20 percent for varicose veins of the right leg.  

The Board has considered the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for varicose veins of the left leg is denied.

Entitlement to a disability rating in excess of 20 percent 
for varicose veins of the right leg is denied.



REMAND


In its previous remand the Board requested that the veteran 
be afforded a left knee examination in which the examiner 
reported the range of motion in degrees; whether motion was 
further limited by weakened movement, excess fatigability, 
pain on undertaking motion or incoordination.  The examiner 
was also asked to report whether there was lateral 
instability or recurrent subluxation, and if so, to report 
the severity of the lateral instability or recurrent 
subluxation.  

The veteran was afforded a left knee examination in October 
2004.  The examiner reported both that the veteran could 
extend his knee to three or four degrees, and that he could 
extend the knee completely.  For VA purposes, a full range of 
knee extension is to 0 degrees.  38 C.F.R. § 4.71, plate II 
(2004).  

The examiner did not specifically report whether there was 
subluxation or lateral instability.  The examiner did report 
the results of various tests, which might suggest whether 
there was lateral instability or recurrent subluxation, but 
the Board is not permitted to substitute its medical judgment 
for the examiner in this regard.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability, ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2004).

Even if the ratings for the service-connected disabilities do 
not meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), a TDIU may nonetheless be assigned if it is shown 
that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  In such a case, the RO should submit 
the case to the Director, Compensation and Pension Service 
for extra-schedular consideration.  38 C.F.R. § 4.16(b) 
(2004).  

Here, as the veteran's combined disability evaluation is 50 
percent, he does not currently meet the schedular criteria 
for TDIU.  On the October 2004, examination the examiner 
concluded that the veteran's service-connected disabilities 
would prevent him from maintaining his former employment as a 
mason.  Since there is evidence that the veteran is unable to 
secure and maintain gainful employment as a result of his 
service-connected disabilities, this case should be referred 
to the Director, Compensation and Pension Service for extra-
schedular consideration, depending on the ultimate evaluation 
provided for the left knee disability.

Accordingly, this case is REMANDED for the following actions:

1.  Afford the veteran an orthopedic 
examination for the left knee disability.  
The examiner should review the claims 
folder, including a copy of this remand.  

The examiner should report the ranges of 
left knee extension and flexion in 
degrees.

The examiner should report whether the 
range of left knee motion is further 
limited by weakened movement, excess 
fatigability, pain on undertaking motion, 
or incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability,  incoordination, or pain on 
motion.

The examiner should report whether there 
is lateral instability or recurrent 
subluxation, and if present, express an 
opinion as to the severity of the lateral 
instability or recurrent subluxation.

2.  After ensuring that the examination 
contains all requested opinions, 
readjudicate the claim for an increased 
rating for the left knee disability.

3.  If after readjudicating the claim, 
the veteran does not meet the percentage 
requirements for TDIU, refer this case to 
the Director, Compensation and Pension 
Service for consideration of entitlement 
to TDIU on an extraschedular basis.

4.  If the benefits sought are not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


